Citation Nr: 1433684	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.	

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from January and June 2008 rating decisions.  In the January 2008 rating decision the RO granted service connection for PTSD and assigned an initial 30 percent disability rating effective September 20, 2007.  In February 2008, the Veteran filed a notice of disagreement (NOD) with regard to this denial.  In the June 2008 rating decision the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of service connection for a cervical spine disorder and denied service connection for a lumbar spine disorder as well as residuals of a gunshot wound to the left arm.  In February 2009, the Veteran filed an NOD with regard to this denial.  A statement of the case (SOC) regarding all four issues was issued in February 2010, and the Veteran filed a substantive appeal in March 2010. 

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the  hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for residuals of a gunshot wound to the left arm.  He also submitted additional evidence, along with a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


As reflected in the June 2008 rating decision and the February 2010 SOC, the RO denied the Veteran's petition to reopen the claim for service connection for a cervical spine disorder.  After the submission of additional evidence, the RO reopened the claim, but denied the claim on the merits.  See February 2014 Supplemental SOC (SSOC)),  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the portion of the  appeal involving the cervical spine as encompassing the first and second  matters set forth on the title page. 

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals the April 2014 Board hearing transcript as well as VA treatment records dated from October 2009 through October 2013, which were considered by the RO in the most recent February 2014 supplemental SOC (SSOC.)  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision reopening the previously denied claim for service connection for a cervical spine disorder is set forth below.  The reopened claim for service connection for a cervical spine disorder, on the merits, along with the claims for service connection for a lumbar spine disorder and an increased rating for PTSD are addressed in the remand following the order; these matters being remanded to the Agency of Original Jurisdiction (AOJ).  .  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for a cervical spine disorder have been accomplished.

2.  In a March 1997 decision, the Board denied service connection for a cervical spine disorder; the Veteran did not  appeal the decision, and no other pertinent exception to finality applies..

3. Additional evidence associated with the claims file since the March 1997 Board decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a cervical spine disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 decision in which the Board denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As pertinent evidence received since the Board's March 1997 denial is new and material as to the Veteran's claim for a cervical spine disorder, the criteria for reopening the claim for service connection for a cervical spine disorder are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen the claim for service connection for a cervical spine disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the RO denied a claim for service connection for a chronic cervical strain in a November 1991 rating decision.  That decision was appealed and, in a March 1997 decision, the Board denied service connection for a cervical spine disorder on the basis that there was no medical nexus between the Veteran's current cervical spine disorder and his military service.  
The pertinent evidence of record at the time of the March 1997 Board decision consisted of the following:

The Veteran's service treatment records, which are negative for an injury to the cervical spine during service and show a normal spine on separation examination in December 1969. 

The Veteran's service personnel records, which show that the Veteran received the Purple Heart in 1969 for wounds received in action that month;

Post-service June 1970 private treatment records showing that the Veteran was treated for acute cervical strain after an automobile accident; 

The report of September 1970 VA examination noting that the Veteran denied complaints referable to his cervical spine and indicating that no orthopedic condition was found on physical evaluation; 

VA treatment records showing complaints of sharp, radiating pain and numbness of the right shoulder beginning November 1990 due to constant movement of the right shoulder during work;

The report of an December 1990 VA examination of the right shoulder showing an assessment of probable shrapnel palpable in scalp, neck, and left arm; 

The report of an August 1991 VA X-ray of the cervical spine that revealed (1) short arc levoscoliosis at C2-3; (2) asymmetry of the pars interarticularis at that level; and (3) narrowing of the IV foramina at C3-4 level, more on the left; 

A September 1991 magnetic resonance imaging (MRI) scan report documenting an impression of inferior C6 noted modic type II endplate changes, and minimal left C3-4 foraminal narrowing;

A September 1992 VA treatment record noting complaints of recurrent shoulder and neck pain attributed to a July 1989 incident; and 

The transcripts of November 1992 and July 1993 hearings on appeal during which the Veteran described two in-service incidents in which he sustained neck injuries that resulted in his cervical spine disorder.   

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the Veteran did not appeal the Board's denial, and no pertinent exceptions to finality applies,  Therefore, the March 1997 Board decision is final based on the evidence then of record.  Id.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


In February 2008, the Veteran filed a claim for service connection for a cervical spine disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's cervical spine disorder was the Board's March 1997 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4)  , which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Evidence added to the claims file since March 1997 consists of VA and private treatment records, including statements from the Veteran's private physicians that tend to relate his cervical spine disorder to military service.  Specifically, in a February 2010 statement, Dr. D.L.H. wrote that the Veteran's constitutional stenosis was likely exacerbated by in-service injuries.  In a February 2010 statement, Dr. D.J.A. wrote that it was medically reasonable to presume that the Veteran's current problems with cervicalgia and low back pain are likely associated with his prior in-service injuries.  In a  March 2014 statement, Dr. D.L.H. wrote that the Veteran's constitutional degenerative arthritis was likely exacerbated based on his history of military activities.   


The Board finds that the aforementioned evidence constitutes new and material evidence to reopen the claim.  This evidence is new, in the sense that it was not previously before agency decision makers, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is material, in that it addresses  a possible nexus between the Veteran's claimed cervical spine disorder and his military service-an element of the claim not established at the time of the 1997 Board decision.  Thus, when such evidence is considered in light of the other evidence of record, and presumed credible, such evidence   raises a reasonable possibility of substantiating the claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a cervical spine disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a cervical spine disorder has been received, to this limited extent, the appeal is granted.  



REMAND

As indicated, the Board has reopened the claim for service connection for a cervical spine disorder.  The Board also finds that further development of the reopened claim, as well as with respect to the remaining claims on appeal, is warranted.

With regard to both the cervical spine and the lumber spine, service treatment records are negative for evidence of injury,  and show a normal spine on separation examination in December 1969.  However, the Veteran's service personnel records document his receipt of the Purple Heart in 1969 for wounds received in action that month.  The award of the Purple Heart is indicative of exposure to combat during  service, a fact which affects the Veteran's burden of proof in connection with his service connection claims.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

Here, the Veteran has alleged sustaining back and neck injuries during service. As the Board finds no reasons to question the veracity of the Veteran's assertions, such assertions are deemed credible, and consistent with the circumstances of  his service.  Given his exposure to combat during service, the occurrence of such alleged injuries may be presumed.  However, there must still be medical evidence etiologically linking the Veteran's back and neck injuries during service to current disability(ies),  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138   (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran was afforded a VA examination in March 2008.  The report of this examination documents diagnoses of degenerative arthritis with intervertebral disc syndrome of cervical spine and arthritis of the thoracic/lumbar spine.  However, no etiology opinion was given.  Subsequently, the Veteran submitted three statements from his private physicians tending to relate his cervical and lumbar spine disorders to military service.  As explained above,  the Board found that these statements provided a basis to reopen the claim.  However, none of these statements is sufficient for adjudication of the reopened cervical spine claim or the lumbar spine claim, on the merits.  

As noted, the March 2008 VA examiner failed to address the etiology of the diagnosed disorders-specifically, whether there exists a medical nexus between any such disorder and the Veteran's military service.  Furthermore, the February 2010 and March 2014 statements from Dr. D.L.H. raise, but do not sufficiently resolve, questions regarding whether any cervical  spine or lumbar spine disorder(s) pre-existed  service and, if so, whether any such  disability was aggravated by his military service.  See 38 U.S.C.A. § 1111 (West 2002) ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the Board finds that the record does not include adequate medical opinion evidence to resolve the claims for service connection for cervical spine and lumbar spine disorders, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, relevant to his claim for higher rating PTSD, the Veteran was last afforded a VA examination in December 2007.  During the April 2014 Board hearing, the Veteran's representative indicated that the Veteran's PTSD had worsened and requested a contemporaneous VA examination  for evaluation of the disability.  On this record, the Board finds that further VA examination  is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected PTSD.  Id; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); 

Accordingly, the AOJ should arrange for the Veteran to undergo VA spine and mental disorders examinations, by appropriate medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s)-in particular,  the reopened claim .38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in these matters, to ensure that all due process requirements are met, and that the record before the physician is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in San Antonio. Records from this facility dated up to October 2013 are of record; more recent records may exist.  Notably, VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ must attempt to obtain more recent VA treatment records.

Further, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain from the San Antonio VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from October 2013 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  .  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination  by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify any current disorder(s) of the cervical spine and the thoracic/lumbar spine.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disability  clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service-in particular, as a result of  injury therein.  

For each disability found not to have  clearly and unmistakably pre-existed service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred during service- particularly, as a result of in-service injury, as alleged...  

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:

Post-service June 1970 private treatment records showing that the Veteran was treated for acute cervical strain after an automobile accident; 

A September 1970 VA examination report documenting  that the Veteran denied cervical spine complaints and indicating that no orthopedic condition was found on physical evaluation;

VA treatment records showing complaints of sharp, radiating pain and numbness of the right shoulder beginning November 1990 due to constant movement of the right shoulder during work;

The report of a  December 1990 VA examination of the right shoulder showing an assessment of probable shrapnel palpable in scalp, neck, and left arm; 



An August 1991 VA X-ray report of the cervical spine showing (1) short arc levoscoliosis at C2-3; (2) asymmetry of the pars interarticularis at that level; and (3) narrowing of the IV foramina at C3-4 level, more on the left; 

The report of a September 1991 magnetic resonance imaging (MRI) scan documenting impressions of inferior C6 noted modic type II endplate changes, and minimal left C3-4 foraminal narrowing; 

A September 1992 VA treatment record showing complaints of recurrent shoulder and neck pain attributed to a July 1989 incident; 

A March 2008 VA examination report noting diagnoses of degenerative arthritis with intervertebral disc syndrome of cervical spine and arthritis of the thoracic/lumbar spine; 

 February 2010 and March 2014 statements from Dr. D.L.H. and the February 2010 statement from Dr. D.J.A. which tend to relate the Veteran's cervical and thoracic/lumbar spine disorders to military service on the basis of aggravation of pre-existing disabilities. 

The Veteran's descriptions of two in-service incidents in which he sustained  injury that he relates to current  cervical and lumbar spine disorders with continuity of symptoms since service.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations. 

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the September 20, 2007, effective date of the award of service connection for the disability, and, if so, the approximate date(s) of any such change(s).

All  examination findings, along with the complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any  scheduled examination(s), obtain and associate with the claims file copies of any notices of the date and time of the examination(s) sent to him  by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled spine examination, in adjudicating the reopened claim for service connection for a cervical spine disorder, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claims remaining on appeal in light of all pertinent evidence  and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


